Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered November 17, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
We find nothing in the record indicating that defendant was deprived of the effective assistance of counsel. Defense counsel’s decision to introduce evidence of defendant’s good character was employed as a trial strategy designed to rebut the People’s proof that defendant was a violent person. Mere losing trial tactics do not constitute ineffective assistance of counsel when the attorney has provided "meaningful representation”, considering all of the facts and circumstances of the particular case (People v Baldi, 54 NY2d 137, 146-147; cf. People v Ofunniyin, 114 AD2d 1045).
We decline to invoke our discretion to modify the sentence imposed by the trial court (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Weinstein and Fiber, JJ., concur.